Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9, 11-12, 15-18 and 21-26 are pending and are under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed April 2, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Response to Amendment and Argument
The response filed on 3/11/21 has been entered. 

Applicant’s arguments filed 3/11/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-6, 9, 11-12, 15-18 and 21-26 are pending in this office action.  
based on the argument found persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9, 12, 15-16, 18, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zupkas (WO 2004/073679).
Zupkas et al. teach with regards to instant claim 1, a urethral suppository comprising an anti-cholinergic agent (i.e., oxybutynin (see Example I, as required by instant claims 1, 6, 21) wherein the base is theobroma oil, hydrogenated vegetable oil(see claim 22, or polyvinyl alcohol , as required by instant claims 1,5, 9 and 22) for the urethra (see claim 30 as required by instant claim 2) and it is anticipated to dissolve upon insertion (as required by instant claim 4) because it has the base. Additionally the reference teaches it can be configured as a cone (as required by instant claim 15, see claim 42) with a length of 15-30 mm, a dimension of 1-1.5 mm (see pg 12, lines 7+, as required by instant claim 16), wherein the active agent is 0.35%, see Table I, as required by instant claim 12) and when inserted can dissolve from minutes to hours, specifically from 30 mins (see Example 3, as required by instant claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-6, 9, 11-12, 15-18 and 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zupkas et al.  or Mulholland et al (WO 2004/073679) in view of Franklin et al. (WO 2008103442).
Zupkas et al. teach with regards to instant claim 1, a urethral suppository comprising an anti-cholinergic agent (i.e., oxybutynin (see Example I, as required by instant claims 1, 6, 21) wherein the base is theobroma oil, hydrogenated vegetable oil(see claim 22, or polyvinyl alcohol , as required by instant claims 1,5, 9 and 22) for the urethra (see claim 30 as required by instant claim 2) and it is anticipated to dissolve upon insertion (as required by instant claim 4) because it has the base. Additionally the reference teaches it can be configured as a cone (as required by instant claim 15, see claim 42) with a length of 15-30 mm, a dimension of 1-1.5 mm (see pg 12, lines 7+, as required by instant claim 16), wherein the active agent is 0.35%, see Table I, as required by instant claim 12) and when inserted can dissolve from minutes to hours, specifically from 30 mins (see Example 3, as required by instant claim 18).
However Zupkas fails to teach instant claims the formulation comprises silica per se. Nonetheless teaches the formulation comprises glass. 
Franklin teaches a method of treating urinary tract disorder  wherein suitable compositions are in the form of administering a suppository (see 0404) wherein the active agent is an anti-cholinergic agent (see 0052suppository to urethra (see claim 1) comprising a therapeutic agent (see claim 3) wherein the mixed activity is amitriptyline (see claim 3, as required by instant claim 7) and a fatty base (i.e., theobroma oil and vegetable oil (as required by instant claims 1, 5, 9 and 22) and water soluble base (PEG’s, as required by instant claims 1, 5 and 10, see claim 2) for insertion into the urethra (as st para) with a length of  5 mm-50 mm (see pg 13 ) and a traverse dimension of 10 mm (see pg 13 as required by instant claim 16) at a weight of 10 mg-1000 mg (as required by instant claim 17, (see pg 16) and adapted to melt over a period of 5 mins-15 mins (see pg 5, as required by instant claim 18).  
 It also teaches a method of treating overacting bladder and symptoms associated with it (as required by instant claim 23, see pg 3) and the symptom is nocturia (see claim 8, as required by instant claim 24).
It would have been obvious to one of ordinary skill in the art to have been motivated to incorporate the silica taught by Franklin to form a suppository to treat urinary  or urological disorders in a human with a therapeutic agent such as oxybutynin with a reasonable expectation of success because the art recognizes the use of oxybutynin suppository in the treatment of urinary tract infection. Therefore one of ordinary skill in the art would have substitutes the therapeutic agents taught by Franklin for the use of oxybutynin and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).

No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        04/19/21